                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ENNOVA RESEARCH SRL,                              Case No. 16-cv-05114-KAW
                                   8                    Plaintiff,
                                                                                             ORDER OVERRULING PLAINTIFF'S
                                   9             v.                                          OBJECTION IN PART
                                  10       BEEBELL INC.,                                     Re: Dkt. No. 97
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 26, 2018 Plaintiff Ennova Research SRL filed a motion to alter the judgment

                                  14   and add Mr. Cosimo Spera to the judgment. (Dkt. No. 82.) The hearing was set for December 20,

                                  15   2018.1 (Dkt. No. 90.) On December 20, 2018, Mr. Spera sent an e-mail to the Court stating that

                                  16   he was unable to attend the hearing because of back pain, and requested a continuation. (Dkt. No.

                                  17   95.) That same day, the Court granted Mr. Spera's request for a continuation and continued the

                                  18   hearing to January 31, 2018. (Dkt. No. 96.)

                                  19          Plaintiff then filed objections, requesting that the Court strike Mr. Spera's filing, vacate its

                                  20   order continuing the hearing, and hold the hearing.2 (Dkt. No. 97.) In the alternative, Plaintiff

                                  21   sought to retract its consent to the undersigned jurisdiction.

                                  22          The Court OVERULES Plaintiff's objections in part. The Court acknowledges that

                                  23   Plaintiff had no opportunity to respond to the request to continue the hearing and reconsiders its

                                  24

                                  25   1
                                         The December 20, 2018 hearing is for the motion to alter judgment only. The Court previously
                                  26   found it appropriate to rule on Plaintiff's motion for monetary sanctions and contempt without a
                                       hearing because Defendant could not appear in court. (See Dkt. No. 85.)
                                  27   2
                                         Plaintiff complains of Defendant's improper communications with the Court, and argues that
                                  28   Defendant must be represented by counsel. (Dkt. No. 97 at 2.) Mr. Spera, however, is an
                                       individual who may appear pro se.
                                   1   order granting the request to continue. The hearing will go forward as scheduled.

                                   2          As to Plaintiff's attempt to retract its consent, "[t]here is no absolute right, in a civil case, to

                                   3   withdraw consent to trial and other proceedings before a magistrate judge." Dixon v. Ylst, 990

                                   4   F.2d 478, 480 (9th Cir. 1993) (internal citation omitted). The consent can be withdrawn by the

                                   5   court only for good cause or under extraordinary circumstances. Id.; see also Campbell v. Obama,

                                   6   Case No. 5:14-cv-3071-PSG, 2014 U.S. Dist. LEXIS 141204, at *2 (N.D. Cal. Oct. 3, 2014)

                                   7   ("Absent extraordinary circumstances and leave from the court, [the plaintiff] may not unilaterally

                                   8   revoke his consent to proceed before the undersigned in this case"); Quinn v. Centerplate, Case

                                   9   No. 14-cv-1254-NC, 2014 U.S. Dist. LEXIS 86611, at *9 (N.D. Cal. June 23, 2014) ("consent can

                                  10   be withdrawn only for good cause or extraordinary circumstances shown"). Disagreement with

                                  11   the Court's decisions satisfies neither the good cause or extraordinary circumstance requirement.

                                  12   See Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 172 (5th Cir. 2011)
Northern District of California
 United States District Court




                                  13   ("Dissatisfaction with a magistrate judge's decision does not constitute 'extraordinary

                                  14   circumstances.'").

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 20, 2018
                                                                                               __________________________________
                                  17                                                           KANDIS A. WESTMORE
                                  18                                                           United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
